Learned, P. J.
Mr. Maxwell has been examined at this term, and has shown himself to be qualified. The only difficulty is that he had not passed the regents’ examination, as prescribed by rules 2 and 4 of the court of appeals, respecting admission of attorneys and counselors. That court has held the filing of proof of such examination mandatory, and has refused to file *659such proof nunc pro tune. In re Moore, 108 N. Y. 280, 15 N. E. Rep. 369. We are now asked to admit Mr. Maxwell on the ground that those rules are invalid, because they have not been published in the Session Laws, and a copy has not been filed in the office of the clerk of Montgomery county, as required by section 57. Section 18 declares that a general rule of the court of appeals does not take effect until it has been published in the state paper for three weeks. But there is no similar provision in section 57. Therefore we think that the requirements of that section are only directory. If they were mandatory, a rule might be adopted, say in July, which could not take effect for nearly a year, since the next ensuing volume of the Session Laws might not be issued for a year afterwards. The counsel refers us to In re Douglass, 46 N. Y. 42. But in that case the common council was prohibited from passing certain resolutions until after certain publication in newspapers. That was a very different provision from that contained in section 57 of the Code. We must deny the application. All concur.